Filed 2/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 41







Amanda Flemming n/k/a Amanda Fowler, 		Plaintiff



v.



Kendel Flemming, 		Defendant and Appellant







No. 20170366







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Richard L. Hagar, Judge.



AFFIRMED.



Per Curiam.



Amanda Flemming, plaintiff; no appearance.



Kendel Flemming, self-represented, Bismarck, ND, defendant and appellant.

Flemming v. Flemming

No. 20170366



Per Curiam.

[¶1]	
Kendel Flemming appeals from a district court order granting Amanda Fowler, formerly Amanda Flemming, primary residential responsibility of their two children and from an order denying his motion for a new trial. 
 On appeal, this Court is limited to a review of the issues Flemming raised in his motion for a new trial.  
See
 
Minto Grain, LLC v. Tibert
,
 
 2009 ND 213, ¶ 17, 776 N.W.2d 549.
 
 Flemming argues the district court erred in finding the best interest factors favored Fowler.  The district court’s findings were not clearly erroneous, and the district court did not abuse its discretion in denying Flemming’s motion for a new trial. We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Carol Ronning Kapsner

Jerod E. Tufte